OPINION
DICE, Commissioner.
Appellant was convicted, upon his plea of guilty and waiver of a jury, of the offense of burglary and his punishment was assessed at confinement in the penitentiary for five years.
Trial was had and notice of appeal was given on April 8, 1966.
The record contains no statement of facts and no bills of exception. No motion to withdraw the notice of appeal was filed by appellant in the trial court and no appellate brief is shown to have been filed with the clerk of the trial court.
The sentence pronounced by the court orders that appellant be confined in the Texas Department of Corrections for “not less than 1 day nor more than 5 years.”
The minimum punishment for burglary being two years (Art. 1397, Vernon’s Ann. P.C.), the sentence is reformed so as to give application to the indeterminate sentence law (Art. 42.09 of the 1965 Code) and provide that appellant be confined in the Department of Corrections for “not less than two years nor more than five years.”
As reformed, the judgment is affirmed.
Opinion approved by the Court.